308 P.2d 958 (1957)
VIDEO INDEPENDENT THEATRES, Inc., Plaintiff in Error,
v.
R.T. WALKER, Defendant in Error.
No. 37271.
Supreme Court of Oklahoma.
March 19, 1957.
John A. Johnson, of Savage, Gibson, Benefield & Shelton, Oklahoma City, for plaintiff in error.
Smith & Smith, Miami, for defendant in error.
WILLIAMS, Justice.
This is an attempted appeal by petition in error with case-made attached by defendant from a verdict and judgment in favor of plaintiff. The verdict was returned and judgment rendered thereon on November 29, 1955. On January 6, 1956, defendant's motion for a new trial was overruled and notice of appeal given. The case-made was prepared and served and on February 7, 1956, was settled by the trial judge. On March 2, 1956, some 23 days after the settling of the case-made, the appeal was filed in this court. 12 Ohio St. 1955 Supp. § 972, provides, in so far as pertinent here, as follows:
"All proceedings by case made for reversing, vacating or modifying judgments or final orders shall be commenced within twenty (20) days from the date the case made is settled; * * *."
Such statutory provision was enacted in 1955 and became effective on July 25, 1955. It is therefore applicable to this case.
Although no motion to dismiss has been filed, it is the duty of this court to examine into its jurisdiction in each case, and if it *959 is without jurisdiction, to dismiss the appeal. Long v. McMahan, 205 Okl. 696, 241 P.2d 185, and cases therein cited.
Since the case-made and petition in error were not filed in this court within twenty days from the date the case-made was settled, it is apparent that this court is without jurisdiction to review the appeal.
Appeal dismissed.
WELCH, C.J., CORN, V.C.J., and HALLEY, JOHNSON, BLACKBIRD, JACKSON and CARLILE, JJ., concur.